Citation Nr: 0639499	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-04 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.   The veteran currently resides within 
the jurisdiction of the RO in Chicago, Illinois.

In July 2004, the veteran testified during a hearing before a 
Decision Review Officer at the RO: a transcript of that 
hearing is associated with the claims file.  

In July 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional RO action is necessary prior to appellate review.

The Board notes that the veteran underwent a VA mental 
disorder examination in February 2006, apparently after she 
filed a new claim for an increased rating for her service-
connected major depressive disorder with dysthymia.  The RO 
received this evidence and issued a rating decision in April 
2006 solely addressing the veteran's claim for an increased 
rating for major depressive disorder with dysthymia.  

The Board also finds that the February 2006 VA mental 
disorder examination report contains information pertinent to 
the veteran's claim for service connection for PTSD due to 
sexual trauma currently on appeal.   The record reflects that 
the additional evidence was received by the RO in April 2006, 
after the issuance of the December 2004 statement of the case 
(SOC), and before the case was certified to the Board.   
However, the RO had not considered the VA examination report 
in connection with the claim for service connection for PTSD 
due to sexual trauma.  Under these circumstances, the Board 
has no alternative but to remand this matter for RO 
consideration of the additional evidence received, in the 
first instance, and to issue a supplemental SOC (SSOC)) 
reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37 
(2006).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
sexual assault, with specific reference 
to 38 C.F.R. § 3.304(f)(3).  The RO 
should specifically advise the veteran of 
what sort of evidence is needed to 
support her assertion of a claimed sexual 
assault resulting in PTSD under the 
provisions of 38 C.F.R. § 3.304(f)(3). 

2.   Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.

3.  After accomplishing the above, and 
any additional notification and/or 
development action deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority (to include 38 C.F.R. 
§ 3.304(f) (2006)). 

4.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and her representative an 
SSOC which discuss evidence received 
since the 2004 statement of the case.  
The SSOC should include citation to and 
discussions of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford her the appropriate time for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


